DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I(D) and Species II(A) in the reply filed on October 13, 2021 is acknowledged.  The traversal is on the ground(s) that all pending claims read on the elected embodiment. This is found persuasive therefore the previous restriction (filed 8/13/21) is hereby withdrawn. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side bristles... located between said first and said second brush section” (as in claim 17), must be shown or the feature(s) canceled from the claim(s). In addition, “a pad disposed generally along said central longitudinal axis between said first and said second lateral ends of said supporting bar and radially offset relative to said first and said second brush sections, wherein said adjustment member is further configured to selectively allow said supporting bar to rotate about said central longitudinal axis to a third position and selectively lock said supporting bar in said third position, said third position corresponding to said pad extending away from said top surface and beyond said bottom surface of said base (as in claim 18), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 does not end in a period.  Appropriate correction is required.
Claim 15 is duplicate to claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that, “said supporting bar configured to rotate about said central longitudinal axis relative to said base…said adjustment member further configured to selectively lock said supporting bar in each of said plurality of positions…” It is unclear how the supporting bar can rotate about said central longitudinal axis after it has been locked by the adjustment member in one of the plurality positions. If the support bar is “locked” in a particular position, how can it rotate? The definition of the term “lock” is defined according to www.dictionary.com as being; “any device or part for stopping temporally the motion of a mechanism”. Thus, if the motion of the support bar is stopped by the adjustment member, it is unclear how the support bar can be configured to rotate. Does the support member not rotate after having been placed in one of the plurality of positions? After being locked in one of said plurality of positions, does one of the first or second brush section remain in that particular position (i.e. extending away from said top surface and beyond the bottom surface)? If so, how do either of the brush sections remain in such a not locking the first and second brush sections in the first and second positions otherwise the support bar would not be configured to rotate and thus would not remove any material from the surface being cleaned (see paragraph 38 of applicant’s PG-PUB). However, further clarification is required.
Claim 17 discloses that, “said cleaning head further comprises side bristles extending from said bottom of said base and located between said first and said second brush section and said first lateral end of said base.” It is unclear how side bristles, which bristles extend from said bottom of said base can also be located between said first and said second brush section. Figure 2b most clearly shows side bristles (6) extending forward from said first and said second brush section (generally shown at 17) but again it is unclear how these bristles are located between said first and said second brush section. In order to expedite prosecution, the examiner has interpreted this claim as only requiring the side brush as being between both brush section and a side of the base. However, further clarification is required.
Claim 20 recites the limitation "said body" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 20 as being dependent from claim 2 in order 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-11, 13, 16, 18 and 19 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547) and Doughty (2014/0259475). 

In reference to claim 1, As Best Understood, Hoover discloses a cleaning apparatus comprising: a cleaning head (A), said cleaning head comprising: a base (A’) having a first (left end of A’ not shown in Figure 1) and second (right end of A’ as shown in Figure 1) opposite lateral end (Figures 1 and 2), a top surface (upper surface of A’), and a bottom surface (A2), a supporting bar (A3) having a central longitudinal axis extending between said first and said second lateral ends (Figures 1 and 2), said supporting bar configured to rotate about said central longitudinal axis relative to said base (Page 1, Lines 44-47), a first brush section (see Figure below) disposed generally along said central longitudinal axis between said first and said second lateral ends of said supporting bar (Figure 1), said first brush section comprising a first type of bristles extending outward from said supporting bar (Page 1, Lines 45-46) a second brush 

    PNG
    media_image1.png
    384
    594
    media_image1.png
    Greyscale



In reference to claim 6, Hoover discloses that said knob is located about said first lateral end of said cleaning head (Figure 1). 

In reference to claim 9, Hoover discloses that said adjustment member is further configured to selectively allow said supporting bar to rotate about said central longitudinal axis to a storage position (i.e. during adjustment of the brush, Page 2, Lines 104-124) and selectively lock said supporting bar in said storage position (when placing the parts back into their operating position, Page 2, Lines 117-119), wherein in said storage position, said bristles of said first and said second brush sections are retracted relative to said bottom surface of said cleaning head. Note, when the bristles have been sufficiently “worn down” (Page 2, Lines 120-124) such that they are shorter in length, they then can be retracted relative to said bottom surface of said cleaning head by placing the adjustment member in a position the places the bristles furthest from the surface being cleaned and thus will be retracted relative to said bottom surface of said cleaning head (Figure 1). 

In reference to claim 10, Hoover discloses that said adjustment member is further configured to selectively allow said supporting bar to rotate about said central longitudinal axis to a remove position (i.e. when the brush has been moved “down out of 

In reference to claim 11, Doughty discloses that said first type of bristles have a different length compared to said second type of bristles (Paragraphs 71-72 and 81-82).

In reference to claim 13, Doughty discloses that said first type of bristles have a different diameter compared to a diameter of said second type of bristles (Paragraphs 6 and 78). 

In reference to claim 16, Hoover shows that said cleaning head further comprises marking feature (see outer surface of B1 or D in Figures 4 and 5) indicative of said position of said supporting bar (Figures 4 and 5). 

In reference to claim 18, Doughty discloses further comprising a pad (340) disposed generally along said central longitudinal axis between said first and said second lateral ends of a supporting bar (314) and radially offset relative to said first (325a) and said second (325b) brush sections (Figure 10a), wherein said adjustment member is further configured to selectively allow said supporting bar to rotate about said central longitudinal axis to a third position and selectively lock said supporting bar in said third position, said third position corresponding to said pad extending away from said top surface and beyond said bottom surface of said base because the device of Hoover can allow the supporting bar to be rotated into any position, including a position that places 

In reference to claim 19, Hoover shows that said central longitudinal axis of said supporting bar is configured to extend substantially parallel to a cleaning surface (Figures 1-3). 

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Wang et al. (2004/0184867).

In reference to claim 2, Hoover discloses the claimed invention as previously mentioned above, but lacks, further comprising a body, said body further comprising: a reservoir configured to store a liquid; a spray outlet; a pump operable to supply the liquid from said reservoir to said spray outlet; and said handle disposed about a first end of said body. However, Wang et al. teach that it is old and well known in the art at the time the invention was made to provide a cleaning head (12) further comprising a body (76), said body further comprising a reservoir (at 24 or at 150-1) configured to store a liquid (within 24, Paragraphs 87 and 194); a spray outlet (71), a pump operable to supply the liquid from said reservoir to said spray outlet (Paragraph 203) and a handle (14) disposed about a first end of said body (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Hoover, with the known technique of providing a body with a 

In reference to claim 3, Wang et al. also disclose further comprising a swivel (i.e. swivel joint) disposed between said body and said base configured to allow said base to rotate relative to said body in at least one direction (see Paragraphs 48 and 53). 

In reference to claim 4, Kent et al. also disclose further comprising a body connector (at 606) configured to releasably secure said cleaning head (104) to body (122, Figures 1a, 3, 6a, and 6b). Wang et al. also disclose further comprising a body connector configured to releasably secure said cleaning head to said body (Paragraphs 191-192). 

In reference to claim 20, As Best Understood, Hoover as modified by Kent et al. provide that said central longitudinal axis of said supporting bar (see Figure 1 in Hoover) is configured to extend substantially perpendicular to a longitudinal axis of said body (see Figure 1 in Kent et al.). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Case (1462568).

 said knob includes a first and a second hole corresponding to said first and said second positions, respectively, said cleaning head further comprising an elastic member configured to bias said adjustment member inward toward said supporting bar so that said adjustment member is placed into one of said first or said second positions provided by said first and said second openings, respectively. However, Case teaches that it is old and well known in the art at the time the invention was made to provide a cleaning head (A) with an adjustable knob (B4) having a first and a second hole (see various holes C1, Figure 3) corresponding to first and said second positions, respectively (Page 1, Lines 67-81), said cleaning head further comprising an elastic member (at C2 or at C6, and note the term “elastic” according to www.dictionary.com is defined as being; “flexible” and the term “flexible” according to www.dictionary.com is defined as being; “susceptible of modification”. Since, member C2 is “susceptible of modification” as it is placed into different openings C1, it meets the definitions above and thus the limitations of the claim) configured to bias said adjustment member inward toward said supporting bar so that said adjustment member is placed into one of said first or said second positions provided by said first and said second openings, respectively (Page 1, Lines 67-109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the knob, of Hoover, with the known technique of providing a knob with a first and a second hole corresponding to said first and said second positions, as taught by Case, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a brush that can be more 

In reference to claim 8, Hoover discloses that said adjustment member is keyed to a bar retainer (at C8) by a boss (C4) into one of said first or said second openings (Figures 3 and 4). 

Claim 9, is also rejected under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Krebs (2012/0124769).

In further reference to claim 9, Hoover discloses the claimed invention as previously mentioned above, but assuming arguendo, that Hoover lacks a storage position that retracts the bristles of first and second brush sections relative to said bottom surface of said cleaning head, then Krebs is hereby used for such a teaching. Krebs teaches that it is old and well known in the art at the time the invention was made to provide a cleaning head (14) that can be adjusted to an storage position (Figure 6) that retracts first (see upper bristles of brush 40, in Figure 6) and second (see lower bristles of brush 40, in Figure 6) brush sections relative to bottom surface (86) of said cleaning head (Figures 5 and 6 and Paragraphs 10, 29 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cleaning head, of Hoover, with the known technique of providing a storage . 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Paterson et al. (2005/0039282).

In reference to claims 12 and 15, Hoover discloses the claimed invention as previously mentioned above, but lacks, said first type of bristles are made from a different material than said second type of bristles. However, Paterson et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaning head (Paragraph 2) having a rotatable supporting bar (101, Figure 4) that includes a first type of bristles (103) that are a different material than a second type of bristles (104, Paragraph 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the first and second type of bristles, of Hoover, with the known technique of providing a first type of bristles that are a different material than a second type of bristles, as taught by Paterson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having the desired stiffness as required by the user for more effectively removing material from the surface being cleaned. 
Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Krasznai et al. (4912805).

In reference to claim 14, Hoover discloses the claimed invention as previously mentioned above, but lacks, said first type of bristles are arranged in different amounts per tuft compared to said second type of bristles. However, Krasznai et al. teach that it is old and well known in the art at the time the invention was made to provide a cleaning head (65) with a first type of bristles (70a) are arranged in different amounts per tuft compared to a second type of bristles (70b) because they have different diameters (Column 5, Lines 37-45) and see Figure 3 showing more bristles are within tuft (70b) than in tuft (70a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the bristles, of Hoover, with the known technique of providing bristles having different diameters thereby providing different amounts of bristle per tuft, as taught by Krasznai et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively cleans both hard surfaces and carpeted surfaces.

Claim 17, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hoover (1462574) in view of Kent et al. (2013/0180547), Doughty (2014/0259475) and Rosendall (3748679) or Fish (6094776).

As Best Understood, Hoover discloses the claimed invention as previously mentioned above, but lacks, side bristles extending from the bottom of base and located between said first and said second brush section and said first lateral end of said base. However, Rosendall teaches that it is old and well known in the art at the time the invention was made to provide base (1) with side bristles (26, Figures 1 and 2) extending from a bottom of the base (Figure 2) and located between (at least partially depending on the particular rotated position) a first brush section (i.e. formed as the leftward extending bristles of brushroll 6 as seen in Figure 2) and a second brush section (i.e. formed as the rightward or oppositely extending bristles of the same brushroll 6 as seen in Figure 2) and a first lateral end (i.e. upper end of 1) of said base (Figures 1 and 2). In addition, Fish also teaches that it is old and well known in the art at the time the invention was made to provide base (14) with side bristles (44, Figures 1 and 2) extending from a bottom of the base (Figure 2) and located between a first brush section (i.e. formed as the upper leftmost bristles of supporting bar 28 as seen in Figure 2) and a second brush section (i.e. formed as the lower leftmost bristles of supporting bar 28 as seen in Figure 2) and a first lateral end (i.e. left side) of said base (Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the base, of Hoover, with the known technique of providing a base with side bristles, as taught by Rosendall or Fish, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material from hard to reach surfaces. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Case (1408074) also shows a floor cleaning device (A) having a height adjustment mechanism (Figures 3 and 4) including various openings (i.e. D4, D7, D9, etc.) for adjusting the height of a brush roll (C2, Figures 1-4). Owens (1856289) also shows a brush (Figures 1 and 2) having different bristles (16 and 24) that may include a pad (22). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723